Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims #16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/12/21.
Claims #1-15 will be examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 2, 4-6, 9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No, 2008/0101113), and in view of Lee (U.S. Pub. No. 2015/0287739). 

Park shows, with respect to claim #1 and 12, a method wherein a substrate (fig. #2, item 10) comprises a etch stop layer (fig. #2, item 22) (paragraph 0061, 0064) a stack gate type transistor memory device having a stacked structure (fig. #5G, item 30, 40) on a semiconductor substrate (paragraph 0071) wherein the stack consist of an upper section consisting of read word line (fig. #4, item 40) and a lower section consisting of write line (fig. #4, item 30) (paragraph 0061) forming a trench (fig. #4, item 90) symmetrically separating a plurality of write and word lines (fig. #4, item 30, 40), a plurality of flip electrodes (fig. #4, item 50), and a plurality of read word lines above the bit line (fig. #4, item 20) (paragraph 0064) thereby forming an opening penetrating the at least one upper pattern and the support layer of the lower pattern by a first etch process; and removing the sacrificial layers (lower section; fig. #5J, item 60 and upper section, fig. #5j, item 70) (paragraph 0066, 0068) of the lower pattern and the at least one upper pattern by a second etch process (fig. #6k; paragraph 0109) including support layer (fig. #6I, item 40 and 50) on the sacrificial layers (paragraph 0109).

Park substantially shows the claimed invention as shown in the rejection above. 
Park fails to show, with respect to claim #1 and 12, a method  forming a hole penetrating the stacked structure and the etch stop layer; forming a lower conductive pattern in the hole and forming a lower conductive pattern in the hole.

claim #1, a method wherein a metal silicide layer and a metal layer may be used for the conductive material for word lines (paragraph 0032, 0046) and forming a hole (fig. #5b, item 251) penetrating the stacked structure and the etch stop layer (fig. #5b, item 223) (paragraph 0074, 0087) and forming lower conductive pattern (fig. #2f, item 109a) (paragraph 0029).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 12, a method  forming a hole penetrating the stacked structure and the etch stop layer; forming a lower conductive pattern in the hole and forming a lower conductive pattern in the hole, into the method of Park, with the motivation this assist in the protection of the underline layers while polishing is performed, as taught by Lee.

Park shows, with respect to claim #2, 4, 14 and 15, a method wherein the etch process consist of a wet or dry etch process (paragraph 0069).

Park shows, with respect to claim #5, a method wherein the first sacrificial layer (fig. #6I, item 60) by an etching solution (paragraph 0065, 0066).

Park shows, with respect to claim #6, a method wherein the first interlayer insulating layer (fig. #2, item 22) can be used as an etch stop layer and includes silicon nitride (paragraph 0064).
claim #9 a method wherein the bit line (fig. #2, item 20) can be formed of a conductive metal material having an excellent conductivity such as tungsten or titanium (paragraph 0063).

Park shows, with respect to claim #13 a method wherein memory devices employed include DRAM (paragraph 0005).

//
Claim #3 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No, 2008/0101113) as modified by Lee (U.S. Pub. No. 2015/0287739) and in further view of Nam et al., (U.S. Pat. No. 10,395,982 B2), hereinafter referred to as "Nam".

Park as modified by Lee substantially shows the claimed invention as shown in the rejection above. 
Park as modified by Lee fails to show, with respect to claim #3, a method wherein the first etch process is an inductively coupled plasma (ICP) reactive ion etching (RIE) process.

Nam teaches, with respect to claim #3, a method wherein the first etch process is an inductively coupled plasma (ICP) reactive ion etching (RIE) process (column #5, line 34-40).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein the first etch process is an 

///
Claim #7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No, 2008/0101113) as modified by Lee (U.S. Pub. No. 2015/0287739) and in further view of Cui et al., (U.S. Pub. No. 10,741,579), hereinafter referred to as "Cui".

Park as modified by Lee substantially shows the claimed invention as shown in the rejection above. 
Park as modified by Lee fails to show, with respect to claim #7, a method wherein the sacrificial layer comprises a silicon oxide-based material selected from silicon oxide (SiOx), plasma enhanced oxide (PEOX), boro silicate glass (BSG), phospho silicate glass (PSG), boro phospho silicate glass (BPSG), tetraethyl orthosilicate (TEOS), boro tetraethyl orthosilicate (BTEOS), phosphorous tetraethyl orthosilicate (PTEOS), and boro phospho tetraethyl orthosilicate (BPTEOS).

Cui teaches, with respect to claim #7, a method wherein the sacrificial material may be TEOS (column #5, line 40-43).

claim #7, a method wherein the sacrificial layer comprises a silicon oxide-based material selected from silicon oxide (SiOx), plasma enhanced oxide (PEOX), boro silicate glass (BSG), phospho silicate glass (PSG), boro phospho silicate glass (BPSG), tetraethyl orthosilicate (TEOS), boro tetraethyl orthosilicate (BTEOS), phosphorous tetraethyl orthosilicate (PTEOS), and boro phospho tetraethyl orthosilicate (BPTEOS), into the method of Park as modified by Lee, with the motivation that this allows a good etch selectivity with low damage processing, as taught by Cui.

Examiner notes that the structure limitation of the present claim is drawn to a description of a device. The Examiner further notes that nowhere in the present claim language nor the present specification has it been shown where the device parameters are critical to the method of operation on said device. Thus, the Examiner takes the position that the description of the device has no bearing on the patentability of the method of operating on the device and therefore has no patentable weight.


////
Claim #8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No, 2008/0101113) as modified by Lee (U.S. Pub. No. 2015/0287739) and in further view of Kim et al., (U.S. Pub. No. 2005/0176210 A1), hereinafter referred to as "Kim".


Park as modified by Lee fails to show, with respect to claim #8, a method wherein the support layer comprises silicon nitride (SiN) or silicon carbon nitride (SiCN).

Kim teaches, with respect to claim #8, a method wherein the support material (fig. #18a, item 258) is comprised of silicon nitride (SiN), (paragraph 0062).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the support layer comprises silicon nitride (SiN) or silicon carbon nitride (SiCN), into the method of Park as modified by Lee, with the motivation that this allows a good etch selectivity with low damage processing, as taught by Kim.

Examiner notes that the structure limitation of the present claim is drawn to a description of a device. The Examiner further notes that nowhere in the present claim language nor the present specification has it been shown where the device parameters are critical to the method of operation on said device. Thus, the Examiner takes the position that the description of the device has no bearing on the patentability of the method of operating on the device and therefore has no patentable weight.



////
Claim #10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No, 2008/0101113) as modified by Lee (U.S. Pub. No. 2015/0287739) and in further view of RHIE et al., (U.S. Pub. No. 2018/0175044 A1), hereinafter referred to as "Rhie".

Park as modified by Lee substantially shows the claimed invention as shown in the rejection above. 
Park as modified by Lee fails to show, with respect to claim #10, a method wherein the lower conductive pattern has a hollow circular cone structure.

Rhie teaches, with respect to claim #10, a method wherein the first conformal conductive layer (fig. #9, item 132A/B), and second conductive layer (fig. #9, item 134A/B) described may have a circular or elliptical shape when formed in a circular through hole contact opening (paragraph 0016).
Examiner notes that the structure limitation of the present claim is drawn to a description of a device. The Examiner further notes that nowhere in the present claim language nor the present specification has it been shown where the device parameters are critical to the method of operation on said device. Thus, the Examiner takes the position that the description of the device has no bearing on the patentability of the method of operating on the device and therefore has no patentable weight.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein the lower conductive pattern 


/////
Claim #11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No, 2008/0101113) as modified by Lee (U.S. Pub. No. 2015/0287739) and in further view of RHIE et al., (U.S. Pub. No. 2017/0141117 A1), hereinafter referred to as "Rhie".

Park as modified by Lee substantially shows the claimed invention as shown in the rejection above. 

Park as modified by Lee fails to show, with respect to claim #11, a method further comprising: forming a dielectric pattern at least covering the lower conductive pattern, the support layers, and the etch stop layer; and forming an upper conductive pattern covering the dielectric pattern.

Rhie teaches, with respect to claim #11, a method wherein a dielectric layer (fig. #11, item 235) (paragraph 0028) covers a lower conductive pattern (fig. #11, item 225) (paragraph 0027), the support layer (fig. #7, item 130a&b)(paragraph 0016) and a etch stop layer (fig. #11,item 226) (paragraph 0022, 0030).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method further comprising: forming a dielectric pattern at least covering the lower conductive pattern, the support layers, and the etch stop layer; and forming an upper conductive pattern covering the dielectric pattern, as taught by Rhie.





EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various 


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.

1) Sasagawa 2013/0335383
	a) Support layer, and sacrificial layers (paragraph 0118).
2) Sel et al., 9,601,508
	b) Stack structures (fig. #1), sacrificial layers and etch stop layers (column #7, line 39-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
03/17/2021

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816